Citation Nr: 0911512	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
bilateral hearing loss.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for a back disorder 
(claimed as back pain and problems).

4.	Entitlement to service connection for cervical 
arthralgia.

5.	Entitlement to service connection for residuals of a 
right hand injury, to include arthritis of the right 
thumb and fingers.

6.	Entitlement to an effective date earlier than April 23, 
2007, for the grant of service connection and a 10 
percent disability rating for tinnitus.



REPRESENTATION

Appellant represented by:	Richard. J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from April 1959 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In May 2007, the RO granted service 
connection and a 10 percent disability rating for tinnitus, 
effective from April 23, 2007, and denied entitlement to 
service connection for a back disorder, cervical arthralgia, 
and degenerative changes of the right fingers.  In June 2007, 
the RO declined to reopen the Veteran's previously denied 
claim for service connection for bilateral hearing loss.

The Veteran's June 2007 notice of disagreement raised claims 
for an "earlier effective date" (apparently for the award 
of service connection) for tinnitus and an increased initial 
rating for tinnitus that were addressed in the August 2007 
statement of the case.  However, as the Veteran's September 
2007 substantive appeal does not address the matter of an 
increased initial rating for tinnitus, the Board will confine 
its consideration to the issues as set forth on the title 
page. 

The issues of entitlement to service connection for a back 
disorder and cervical arthralgia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 2005 rating decision, entitlement to service 
connection for bilateral hearing loss was denied, finding 
that the Veteran did not provide medical evidence that the 
claimed disorder was present in-service or that any currently 
diagnosed sensorineural hearing loss was related to his 
active duty.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
April 2005 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

3.  The most persuasive medical evidence supports findings 
that bilateral hearing loss was incurred during active 
service due to noise exposure.

4.  The objective and probative medical evidence of record 
supports a finding that right 5th finger extensor tendon 
deficit is a result of a right hand injury in service and 
preponderates against a finding that the Veteran has 
degenerative changes in his right thumb, index, and middle 
fingers related to his period of active military service, nor 
was arthritis of the right thumb and fingers manifested 
within a year of discharge.

5.  The April 2005 unappealed rating decision also denied the 
Veteran's claim for entitlement to service connection for 
tinnitus.  A request to reopen the claim for entitlement to 
service connection for tinnitus was not received by the RO 
prior to April 23, 2007.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  The additional evidence presented since the April 2005 RO 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

3.  The criteria for service connection for right 5th finger 
extensor tendon deficit are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Degenerative changes of the right thumb, index, and 
middle fingers (claimed as a right hand injury and arthritis 
of the right thumb and fingers) were not incurred in or 
aggravated by the Veteran's active military service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 
3.303, 3.307, 3.309 (2008).

5.  The criteria for an effective date prior to April 23, 
2007 for the grant of service connection and a 10 percent 
disability rating for tinnitus are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.159, 3.400(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January, June, and February 2007 of 
the information and evidence needed to substantive and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in 
January and June 2007 and April 2008.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

In light of the Board's favorable decision regarding 
bilateral hearing loss and right 5th finger extensor tendon 
deficit, any deficiency of the duties to notify or assist are 
rendered moot.  

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

A.	New and Material Evidence

In an April 2005 decision, the RO denied service connection 
for bilateral hearing loss on the basis that there was no 
evidence of a hearing loss in service or evidence that the 
Veteran's currently diagnosed hearing disorder was caused by 
active duty.  The Veteran was advised of the RO's 
determination and did not appeal and the decision was final.

The evidence of record at the time of the RO's April 2005 
decision included the Veteran's service treatment records 
indicating that, when examined for enlistment into service in 
April 1959, the Veteran's hearing acuity on the whispered 
voice test was reported as 15/15 in each ear and an ear 
abnormality was not noted.  During periodic examination in 
July 1963, and on subsequent service audiograms, a hearing 
loss was not noted.  When examined for retirement, in 
September 1981, audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
25
30
LEFT
35
15
5
20
20

The examiner noted that there was neurosensory hearing loss 
of 35 decibels at 500 Hertz and the Veteran was advised to 
use ear protection. 

Service records indicate that the Veteran's main occupation 
in service was as an aircraft mechanic.

In his January 2005 claim, the Veteran reported that he was 
exposed to acoustic trauma in service during most of his 
military career but was not provided with ear protection for 
most of his career.

Also of record was a February 2005 VA examination report 
indicating that the examiner reviewed the Veteran's medical 
records.  It was noted that service treatment records 
revealed normal hearing in 1963 and that, when examined for 
separation in September 1981, reduction in sensitivity 
occurred, but the Veteran's hearing was still within normal 
limits for VA rating purposes.  He gave a history of working 
as an aircraft maintenance technician with exposure to 
aircraft engine and flight line noise.  He denied any post 
service exposure to acoustic trauma and had constant tinnitus 
that started about five to ten years ago.  

Upon clinical examination, the diagnosis was bilateral high 
frequency sensorineural hearing loss.  The VA examiner opined 
that, given the Veteran's normal hearing at service 
discharge, and delay of the onset of tinnitus from discharge, 
it was not likely that his current hearing loss and tinnitus 
were related to service.

The April 2005 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the April 
2005 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's previously denied 
claim was received by the RO in April 2007.  The evidence 
added to the record since the April 2005 RO decision that 
denied the Veteran's claim for service connection for 
bilateral hearing loss includes VA and non-VA medical 
records, dated from 2006 to 2007, and the Veteran's written 
statements in support of his claim.

In an April 2007 signed statement, Craig A. Foss, Au.D., 
diagnosed the Veteran with a moderate high frequency 
sensorineural hearing loss, bilaterally, and said that he 
reviewed "some" of the Veteran's service and medical 
records.  According to Dr. Foss, given the Veteran's history 
of exposure to loud jet engine noise with hearing protection 
devices offered only during the last few years of military 
service, "it is quite likely that this was the beginning of 
[the Veteran's] hearing loss and tinnitus".  Dr. Foss said 
that, since discharge, the Veteran was not exposed to any 
significant noise while working as a mail carrier.

The evidence added to the record since the April 2005 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that bilateral hearing loss was related to active 
duty, Dr. Foss' April 2007 signed statement tending to show 
such a relationship appears to relate to an unestablished 
fact necessary to substantiate the claim.  Thus, new and 
material evidence has been submitted.  The claim is reopened.

B.  Service Connection for Bilateral Hearing Loss

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Hearing loss disability is defined by regulation. For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service. Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service. Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss. Id. at 157.

After a full review of the record, the Board finds that the 
evidence of the question of whether bilateral hearing loss is 
due to noise exposure in service is in equipoise.  Resolving 
all reasonable doubt in favor of the Veteran, service 
connection for bilateral hearing loss is warranted. 

Audiological findings of record clearly show that the Veteran 
has a current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  The Board further 
notes that the Veteran's duties as an aircraft maintenance 
superintendant for a period of over 22 years during service 
may well have exposed him to in-service noise.  The Board 
recognizes that a VA audiologist opined that the Veteran's 
hearing was not likely due to military noise exposure in an 
April 2005 VA examination report, noting that the Veteran had 
normal hearing at separation from service, and the delay of 
onset of tinnitus from separation.  However, as noted above, 
there are findings of threshold levels higher than 20 decibel 
in both ears at the time of separation which indicate some 
degree of hearing loss per the Court in Hensley.  The record 
also contains the April 2007 private audiologist's opinion 
which concludes that the Veteran's hearing loss is related to 
noise exposure from loud jet engines in service.  In view of 
the totality of the evidence, including the Veteran's 
documented military occupational specialty and likely 
associated in-service noise exposure, and the private 
audiological examination findings and opinion of record, the 
Board finds that bilateral hearing loss is as likely as not 
due to noise exposure during the Veteran's period of active 
service.  Affording the Veteran the benefit of the doubt, 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This 
allowance is subject to the applicable laws and regulations 
that govern awards of VA compensation.  See 38 C.F.R. § 3.400 
(2008).


C.  Service Connection for Residuals of Right Hand Injury

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Veteran seeks service connection for residuals of a right 
hand injury to include degenerative changes in his right 
fingers that he asserts were due to a scooter accident in 
service.  

Service treatment records, dated in September 1962, indicate 
that the Veteran was involved in a motor scooter accident.  
He was hospitalized for treatment of superficial abrasions to 
both elbows and the lateral aspects of both wrists (right 
wrist abrasions were fairly deep) and an abrasion on his 
forehead, and then was discharged to duty.  On a report of 
medical history completed in September 1981, when he was 
examined for retirement, the Veteran gave a history of having 
a right arm fracture as a child, and reported having swollen 
or painful joints that the examiner said referred to 
metatarsal phalangeal joints of the left great toe.  When 
examined at that time, his upper extremities were normal.

Post service private medical records, dated in July 1998, 
include the Veteran's complaint of stiffness and discomfort 
in his hands.  It was noted that he worked for the United 
States Post Office and did a lot of activity with his hands.  
There was no joint swelling on examination.  In October 2004 
and January 2005, polyarthralgia was noted.

According to a March 2007 VA examination report, the Veteran 
believed his right thumb pain, and inability to fully extend 
his fifth digit on the right hand were due to a 1962 accident 
in service.  He reported having daily pain at the base of his 
thumb since his primary complaint.  He said he was 
hospitalized for one week in September 1962 for injuries 
related to the scooter accident that included right hand and 
bilateral elbow and wrist abrasions, an abrasion to his 
forehead, and a deep abrasion to the right wrist.  Results of 
x-rays of the right hand taken at the time of examination 
showed interphalangeal (IP) joint degenerative changes, 
notably in the IP joint of the thumb.  A small old avulsed 
fracture off the base of the distal phalanx of the thumb was 
noted and one of the proximal end of the third digit.  
Degenerative changes in the wrist were also noted.  The 
radiologic impression was degenerative and old post-traumatic 
changes.  

The clinical diagnosis was arthritis and degenerative changes 
of the thumb, index, and middle finger of the right hand.  
The VA examiner noted the Veteran's primary complaint of 
right thumb pain and the x-ray that showed arthritis, and 
opined that it was less likely than not that his thumb 
condition was caused by or due to the 1962 scooter accident.  
According to the VA examiner, there was no mention of a right 
thumb injury in the service treatment records.  Given the 
Veteran's age and that he was right-handed, the VA examiner 
said that it was more likely that his current arthritic 
condition was attributed to these factors.  The examiner 
further noted that the Veteran had obvious extensor tendon 
injury to the right 5th digit which the Veteran indicated had 
been present since his accident.  The examiner opined that it 
would be at least as likely as not that the Veteran had a 
fifth finger extensor tendon deficit related to a deep 
abrasion to the right wrist in service.  

The Veteran has contended that service connection should be 
granted for degenerative changes in his right thumb and 
fingers and has also indicated that he has limited motion of 
the fingers.  Although the evidence shows that the Veteran 
currently has degenerative changes and arthritis in those 
fingers, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his upper extremities were normal on separation from 
service and the first post service evidence of record of 
polyarthralgia was noted in 1998; arthritis of the right 
fingers was reported in 2007, nearly 26 years after the 
Veteran's separation from service.  In fact, the March 2007 
VA examiner opined that it was more likely that the Veteran's 
arthritic condition was attributed to his age and right-
handedness.  In short, no medical opinion or other medical 
evidence relating the Veteran's degenerative changes of the 
right thumb, index, and middle fingers, with arthritis of the 
thumb and fingers, to service or any incident of service has 
been presented.
The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed 
degenerative changes of the fingers of his right hand.

The evidence does support, however, the grant of service 
connection for the right 5th finger extensor tendon deficit 
based on the evidence of the injury in service, the finding 
of the current right 5th finger disability and the competent 
VA medial opinion linking that disability to the injury in 
service.  Therefore, service connection for the right 5th 
finger extensor tendon deficit is warranted.


C. Effective Date Earlier than April 23, 2007 for the Grant 
of Service Connection for Tinnitus

The Veteran seeks an effective date earlier than April 23, 
3007 for the grant of service connection for tinnitus and the 
award of a 10 percent disability evaluation, but has not 
indicated a more appropriate effective date.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of a reopened 
claim is the date of receipt of claim (i.e., the petition to 
reopen that was ultimately granted) or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2)

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2008).

The Veteran's initial claim of entitlement to service 
connection for tinnitus was received by the RO in January 
2005.  Upon review of the probative medical evidence, 
including the February 2005 VA examination report, in the 
April 2005 rating decision, the Veteran's claim was denied on 
the basis that the VA examiner noted the onset of constant 
tinnitus five to ten years earlier.  The Veteran was notified 
in writing of the RO's determination and his appellate rights 
and did not appeal that decision.

In December 2006, the RO received a written statement from 
the Veteran that addressed his claim for service connection 
for a right hand injury and, in February 2007, his written 
claim for service connection back and cervical disorders was 
received.  Neither statement is referable to a claim for 
service connection for tinnitus.

On April 23, 2007, the RO received a private audiogram and 
Dr. Foss' signed statement to the effect that the Veteran 
complained of bilateral tinnitus since the late 1960s and 
that it was quite likely that the Veteran's work on loud jet 
engines in service without hearing protection was the 
beginning of his tinnitus.  The RO construed receipt of the 
audiogram and Dr. Foss' statement as the Veteran's request to 
reopen his previously denied claim for service connection for 
tinnitus, after which, in the May 2007 rating decision, the 
claim was granted, and a 10 percent disability rating 
assigned, effective from April 23, 2007.  The 10 percent 
rating is the maximum disability rating allowed for recurrent 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  
The notes following this diagnostic code include the 
following: Only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head; objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, DC 6260 (effective from June 13, 2003).

As noted above, service connection for tinnitus was granted 
based on receipt of new and material evidence in conjunction 
with the Veteran's application to reopen the claim after it 
had been denied in April 2005.  This petition was received by 
the RO on April 23, 2007.  The evidence does not show, and 
the Veteran has not alleged, that he filed any document prior 
to this date that may be construed as either a formal or 
informal claim to reopen the issue of entitlement to service 
connection for tinnitus.  See 38 C.F.R. § 3.155 (2008).  
Consequently, under the facts presented here, April 23, 2007 
is the earliest effective date that may be assigned for the 
grant of service connection and award of a 10 percent 
disability rating for tinnitus.  See 38 C.F.R. § 3.400(q).

Hence, entitlement to an effective date for service 
connection and a 10 percent disability rating for tinnitus, 
prior to April 23, 2007, is denied.  38 C.F.R. §§ 3.1, 3.400, 
20.302 (2008).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for right 5th finger 
extensor tendon deficit is granted.  

Entitlement to an effective date earlier than April 23, 2007, 
for the grant of service connection and award of a 10 percent 
disability rating for tinnitus is denied.


REMAND

In his February 2007 signed statement, regarding his claims 
for service connection for cervical arthralgia and a back 
disorder, the Veteran expressed his willingness to attend any 
required examinations.  In a letter dated July 5, 2007 that 
was sent to the Veteran in care of his attorney, the RO 
advised that he would be scheduled for a VA examination.  In 
a letter dated July 11, 2007, the VA medical facility advised 
the Veteran's attorney that the Veteran's VA examination was 
scheduled for July 24, 2007.  It does not appear that a 
notice of the scheduled examination was sent to the Veteran 
at his current home address of record.  The record reflects 
that he failed to report for the July 2007 VA examination.  

Given that VA has a duty to notify the Veteran of schedule 
medical examinations at his most current home address of 
record, and given that he appeared for the March 2006 VA 
examination and that he expressed a willingness to undergo VA 
examination regarding his claims for service connection for 
cervical arthralgia and a back disorder, the Board is of the 
opinion that the Veteran should be afforded one more 
opportunity to undergo VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
orthopedic examination to determine the etiology 
of any current cervical arthralgia and back 
disorder.  The Veteran's claims file must be 
made available to the examiner for review prior 
to the examination.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  Based on a through 
review of the claims file and any examination 
findings, the physician is to address the 
following.

a.	Does the Veteran currently have cervical 
arthralgia or a diagnosed back disorder?

b.	 If so, is it at least as likely as not, 
that is, is there a 50/50 chance, that any 
currently diagnosed cervical arthralgia or 
back disorder is related to the Veteran's 
period of active duty, to include findings 
noted in a September 6, 1962 service 
treatment record (noting a scooter 
accident) and a September 13, 1972 service 
treatment record (noting questionable 
"traumatic cervical athralgia"), or is 
such a relationship unlikely (i.e., less 
than a 50/50 chance)?

A rationale must be provided for all 
opinions expressed.  

The  term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it

2.	The Veteran should be advised in writing that it 
is his responsibility to report for the 
scheduled VA examination(s), to cooperate with 
the development of his claims, and that the 
consequences for failure to report for a VA 
examination without good cause include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not report 
for any ordered examination, documentation must 
be obtained that shows that notice scheduling 
the examination was sent to his last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

3.	Thereafter, the RO should adjudicate the claims 
of entitlement to service connection for a back 
disorder and cervical arthralgia, and bilateral 
hearing loss on the merits.  If any benefit 
sought is not granted, the Veteran should be 
furnished with a supplemental statement of the 
case and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


